On Petition, for Rehearing.
Myers, J.
Counsel for appellant earnestly insist that we should have passed upon the sufficiency of the evidence to support the decision of the trial court. In support of that contention, counsel refer us to that part of their original brief under the heading “Points and Authorities” and subhead “motion for a new trial,” point 2, which reads as follows: “The agent’s statements were only expressions of opinion, and not false representations. ’ ’
14. Our former conclusion as to the questions presented and relied upon in this court by appellant in support of its motion for a new trial, is reaffirmed, after a careful reexamination of appellant’s original brief. Appellant’s statement in that regard is clear, and leaves no room for a misunderstanding. It is as follows: ‘ ‘ The motion for a new trial presents the following rulings of the court upon the admission of evidence.” Then follow four questions and objections thereto, each followed by a recital that the objection was overruled and that appellant excepted; also that a motion to .strike out the answer to each question was overruled and exception taken." No other reason, in support of its motion, is given.
*29515. *294Had appellant desired to .challenge the decision of the court on the ground of insufficient evidence, it might have done so by an assignment to that effect in its motion for a new trial. Stevens v. Leonard (1900), 154 Ind. 67, 77 Am. St. 446. But, as we have seen, no such reason is relied upon *295in its brief in support of its motion. Not having presented this question in its original brief, it is now too late to do so.
Petition for rehearing overruled.